     Case 2:18-cv-00621-DGC Document 105 Filed 04/03/20 Page 1 of 12




 1   de Haan Law Firm, PLLC             and   Kezhaya Law PLC
 2   101 E. Pennington St.                    1202 NE McClain Rd.
     Suite 201                                Bentonville, Arkansas 72712
 3   Tucson, Arizona 85701                    phone: (479) 431-6112
     Telephone: (520) 358-4089                fax: (479) 282-2892
 4
     Facsimile: (520) 628-4275                email: matt@kezhaya.law
 5   Stuart P. de Haan, State Bar No. 26664   Matthew A. Kezhaya, phv, Ark. Bar # 2014161
     Attorneys for Plaintiffs
 6
 7                          IN THE UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF ARIZONA
 9    The Satanic Temple, Inc. et al.,              Case No. 18-cv-00621-DGC
10                 Plaintiffs,
11           v.                                     Plaintiffs’   reply   on   motion   for

12    City of Scottsdale,                           supplemented and amended findings

13                 Defendant                        of fact, and to alter or amend the

14                                                  judgment

15
16
17
              Respectfully submitted on April 3, 2020,
18            On behalf of Plaintiffs
19
     By       /s/ Stuart P. de Haan                    and /s/ Matthew A. Kezhaya
20            Stuart P. de Haan,                           Matthew A. Kezhaya,
              AZ Bar No. 026664                            AR Bar No. 2014161 (pro hac vice)
21
              Attorney for Plaintiffs                      Attorney for Plaintiffs
22            de Haan Law Firm, PLLC
              101 E Pennington Avenue, Suite 201            1202 NE McClain Rd
23            Tucson, Arizona 85701                         Bentonville AR 72712
24   Phone    (520) 358-4089                                (479) 431-6112
     Fax      (520) 628-4275                                (479) 282-2892
25   Email    stu.dehaan@gmail.com                          matt@kezhaya.law
26
27
28




                                                1
     Case 2:18-cv-00621-DGC Document 105 Filed 04/03/20 Page 2 of 12




 1                                           ARGUMENT
 2   1: In absence of neutrality-enforcing safeguards, the City’s prayer
 3   selection process is presumptively unconstitutional because TST was
 4   prohibited after a public outcry which was joined by councilmembers.
 5      We first argued that there is a requirement of neutrality-enforcing safeguards in prayer
 6   selection policies and the absence of neutrality-enforcing safeguards requires judgment in
 7   favor of TST. Rubin v. City of Lancaster, 710 F.3d 1087 (9th Cir. 2013).
 8      The City responds that Rubin does not apply, not that there are any neutrality-enforcing
 9   safeguards. Response at p. 5. But the distinction in the Rubin plaintiff’s prayer for relief
10   does not amount to a difference. In Rubin, the fundamental question is whether the
11   “government’s” actions betrayed an affiliation with Christianity. Rubin, 710 F.3d at 1096
12   (emphasis in original); see also id. at 1097 (characterizing the issue as if the city had placed
13   its “official seal of approval on Christianity.”) The threshold was if there was any
14   “indication” of that fact. Id. at 1092-93.
15      The fundamental question here is the same: did the “government’s” (not Biesemeyer’s)
16   actions betray an affiliation against Satanism? Or, stated slightly differently, did the City
17   place its “official seal of disapproval” on Satanism? No matter the characterization, the
18   focus is on the City. Thus, it conflates the analysis to focus exclusively on Mr. Biesemeyer.
19      The City also appears to respond that it was mere coincidence that Mr. Biesemeyer’s
20   involvement was preceded by 15,000+ emails objecting to TST’s equal participation.
21   Response at p. 6.      But Ms. Kuester specifically testified that she brought in Mr.
22   Biesemeyer’s involvement because of those emails. The Court even found this. Opinion
23   at pp. 12-13. This is not an “ipse dixit” argument, it is a settled fact.
24      The City also oversimplifies the argument as taking issue with the “formality” of the
25   policy. Response at p. 4. The issue is not one of formality, but one of substance. This
26   policy—assuming it is not just an obvious pretext—purports to provide unilateral authority
27   to an unelected bureaucrat whose understanding of it evolved with the progress of this
28   litigation. The policy has no identifiable factors. The policy has no appeals process. The

                                                    2
     Case 2:18-cv-00621-DGC Document 105 Filed 04/03/20 Page 3 of 12




 1   policy was applied to require a politically disfavored group—and only that group—to
 2   “prove” substantial connection as a prerequisite to the prayer. And, then, the requirement
 3   only arose immediately following a majoritarian objection to the organization’s equal
 4   participation. And that objection was joined by four of the seven-member city council, one
 5   of whom expressed “concerns” to the individual tasked with dealing with the matter.
 6      In the absence of neutrality-enforcing safeguards, there is nothing to stop a city from
 7   discriminatorily selecting or rejecting prayers based on political palatability. The First
 8   Amendment was crafted to avoid precisely this issue. Lemon v. Kurtzman, 403 U.S. 602,
 9   622, 91 S. Ct. 2105, 2116 (1971) (“political division along religious lines was one of the
10   principal evils against which the First Amendment was intended to protect.”)
11      This case is the complete antithesis of Rubin. There are no neutrality-enforcing
12   safeguards. The City took proactive measures to exclude TST, and only TST. And then
13   the City repeatedly stressed that TST was being excluded because of its religious beliefs.
14      Statements were admitted before, during, and after the announcement of this “long-
15   standing practice” that invokers must have a substantial connection to the City. See Exhibit
16   10 (On March 16, Councilwoman Klapp indicated, “There is no current rule related to the
17   invocation;”) Exhibit 11 (contemporaneously with the exclusion, Mayor Lane indicated,
18   “The city has said no” to the “so-called Satanists” because “we’re standing up to this
19   ridiculing of religion”); and Exhibit 13 (following the exclusion, Mayor Lane took credit
20   for having “Stopped so called ‘Satanists’ from mocking City Hall traditions with a
21   ‘prayer.’”)
22   Conclusion
23      The “easy button” to reconsider and find in favor of Plaintiffs is that there is a
24   constitutional requirement of neutrality-enforcing safeguards in legislative prayer selection
25   policies. The Court could point to Rubin, identify that this case is the antithesis on every
26   material front, and refrain from deciding which safeguards are necessary to pass
27   constitutional muster. It is sufficient to find that a bureaucrat cannot be given unilateral
28

                                                  3
     Case 2:18-cv-00621-DGC Document 105 Filed 04/03/20 Page 4 of 12




 1   authority, without an appeals process, to exclude a politically disfavored group following
 2   a majoritarian objection which was joined by a majority of the City’s policymaking body.
 3       Alternatively, the Court could find that, far from there being “no indication” of
 4   discrimination, Plaintiffs introduced sufficient evidence to pass the burden of persuasion
 5   to the City to show that there was no discrimination. The City failed to meet that burden.
 6       Regardless, the opinion should be reconsidered because it is premised on the incorrect
 7   proposition that Plaintiffs must prove by a preponderance that Mr. Biesemeyer is,
 8   personally, a bigot. The inquiry focuses on the City’s actions as a whole, not the individual
 9   tasked with finding a defensible basis to exclude TST.
10   2: The final order needs an Equal Protection Clause analysis.
11       We next argued that we brought an Equal Protection Clause argument, but there is no
12   Equal Protection Clause analysis in the opinion. There are three levels of judicial scrutiny
13   in an Equal Protection case but the opinion declines to select or apply any of the recognized
14   tests.
15       The City responds, as a threshold matter, that an Equal Protection case turns on
16   Plaintiffs proving the threshold issue of an intent to discriminate. Response at p. 6 (citing
17   Village of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 265 (1977)).
18       The problem is that this is not an Equal Protection plaintiff’s burden. The actual burden
19   is to prove that discriminatory purpose was a “motivating factor.” Arlington Heights, 429
20   U.S. at 270. As explained there, “The historical background of the decision is one
21   evidentiary source, particularly if it reveals a series of official actions taken for invidious
22   purposes.” The unavoidable historical background to this decision is that the rejection was
23   immediately preceded by a massive outcry objecting to TST’s equal participation, which
24   was joined by a majority of the city council.
25       Compare this case with the Arlington Heights facts.           There, statements by the
26   government “focused almost exclusively on the zoning aspects.” Id. And a board member
27   was called to testify where, “Nothing in her testimony supports an inference of invidious
28   purpose.” Id.

                                                     4
     Case 2:18-cv-00621-DGC Document 105 Filed 04/03/20 Page 5 of 12




 1      Here, the written governmental statements focused almost exclusively on Plaintiffs’
 2   status as “Satanists” instead of “Tucsonans.” Exhibits 5, 8, 9, 10, 11, and 13. Two board
 3   members were called to testify and they both candidly admitted their opposition to equal
 4   participation by Satanists.      This is sufficient evidence to draw an inference of
 5   discriminatory purpose as a motivating factor.
 6      Alternatively, the City argues, Plaintiffs have no Equal Protection claim because
 7   legislative prayer is government speech. Response at p. 8. But the Court has repeatedly
 8   rejected this argument and has found that an Equal Protection claim has been stated.
 9      The City does cite one Ninth Circuit, which is distinguishable to say the least. Johnson
10   v. Poway Unified Sch. Dist., 658 F.3d 954 (9th Cir. 2011). In Johnson, the Ninth Circuit
11   reiterated the uncontroversial position that a school district can properly prohibit an
12   elementary school math teacher from using his classroom as a pulpit. The teacher lost his
13   Equal Protection Clause argument because, when he was in the classroom, his speech was
14   government speech and the government “is entitled to say what it wishes and to select the
15   views it wants to express.” Johnson at 975.
16      Johnson teaches that teachers lack an Equal Protection claim to use their position of
17   authority to proselytize because they are employees.           Johnson does not teach that
18   governments are free to pick and choose which religious beliefs to advance or inhibit.
19      Last, the City argues that it has no liability at all because municipalities are liable “only
20   if a plaintiff can demonstrate that the alleged constitutionally inform conduct was
21   undertaken pursuant to that municipality’s established policy as articulated by the
22   individual with final decision making authority.” Response at p. 10 (emphasis in original).
23      This is wrong for two reasons. First, municipalities are liable for constitutional injuries
24   “inflicted pursuant to city policy, regulation, custom, or usage.” Chew v. Gates, 27 F.3d
25   1432, 1444 (9th Cir. 1994) (emphasis added).             Liability does not only attach to
26   constitutional harms visited by a formal process; informal processes can incur liability for
27   cities as well. Even then, a policy “causes” an injury where “the city itself is the
28

                                                   5
     Case 2:18-cv-00621-DGC Document 105 Filed 04/03/20 Page 6 of 12




 1   wrongdoer.” Id. As the Court found at the motion to dismiss stage (the first one), the City
 2   is the proper defendant and not the individual employees involved in excluding TST.
 3          2.1: : Strict scrutiny applies to classifications that either disadvantage a
 4          suspect class or impinge upon the exercise of a fundamental right. Strict
 5          scrutiny applies because the “substantial connection” policy does both.
 6      We next argued that strict scrutiny applies because the “substantial connection” policy
 7   disadvantages a suspect class and impinges upon the exercise of a fundamental right.
 8                 2.1.1: The Court has an obligation to look past the face of the
 9                 policy to determine if the City’s actual purpose was to
10                 disapprove of Satanism.
11      The City first responds that strict scrutiny cannot apply “because the practice at issue is
12   a facially neutral policy.” Response at p. 10. There are two problems with this. First, the
13   policy is not facially neutral. It delineates between those faiths which have the money to
14   place a physical location and have a “substantial” number of adherents in Scottsdale city
15   limits. As we explained in the motion, the policy raises immediate red flags of drawing an
16   improper line between those faiths that are “big enough,” and those that aren’t.
17      The second problem is that facial neutrality does not control the matter. The question
18   is whether the “government's actual purpose was to endorse or disapprove of religion.”
19   Wallace v. Jaffree, 472 U.S. 38, 56, 105 S. Ct. 2479, 2489 (1985) (emphasis added); see
20   also Washington v. Trump, 847 F.3d 1151, 1167-68 (9th Cir. 2017) (“It is well established
21   that evidence of purpose beyond the face of the challenged law may be considered in
22   evaluating Establishment and Equal Protection Clause claims”) and cited cases.
23      As we touched on earlier, proof of discrimination as a motivating factor is not
24   something that a plaintiff proves by a preponderance of the evidence, but something that a
25   plaintiff introduces “any evidence” of, and from which an inference of invidious intent is
26   drawn. Ibid.; see also Arlington Heights, 429 U.S. at 265-66 (“When there is a proof that
27   a discriminatory purpose has been a motivating factor in the decision, this judicial
28   deference is no longer justified”) (emphasis added).

                                                  6
     Case 2:18-cv-00621-DGC Document 105 Filed 04/03/20 Page 7 of 12




 1      The phrase “a proof” is not a typo: the Arlington Heights Court makes clear that any
 2   proof of discriminatory intent shifts the burden to the City. Evidence was entered from
 3   two members of the City’s policymaking body which explicit objections to Plaintiffs’ equal
 4   participation because they are Satanists. Exhibits 10 and 11. The Court also found that
 5   Mr. Biesemeyer’s involvement was prompted by the 15,000+ emails objecting to
 6   Plaintiffs’ equal participation because they are Satanists. The burden passed to the City.
 7                 2.1.2: The clear preponderance of the evidence was that
 8                 Plaintiffs are a suspect class.
 9      We also argued that these facts clearly demonstrate Plaintiffs are a suspect class because
10   they were on the wrong side of a majoritarian political process. The First Amendment was
11   specifically designed to preclude this debate. Lemon, above.
12      In response. the City oversimplifies the case by equating Ms. Shortt to an Alaskan Inuit.
13   Response at p. 11. But the City’s hyperbolic hypothetical does not account for any of the
14   material facts of this case. The hypothetical does not address the fact that the “Inuit” was
15   given an invitation, until a majoritarian objection led to a substantive departure in requiring
16   the “Inuit”—and only the “Inuit”—prove something that nobody else had to. These
17   omitted facts require application of the strict scrutiny test.
18                 2.1.3: The “material” contentions at issue are in the order.
19      Rather than proffer any argument that Plaintiffs are not a suspect class, the City
20   complains that the argument was not sufficiently detailed in the pretrial order. Response
21   at p. 11. But the order requires only a recitation of “material” issues. It does not require
22   TST to identify with particularity every baby step of the analytical framework.
23      The material issue is: “Did the City violate the Establishment Clause or Equal
24   Protection Clause when various public officials made statements objecting to Plaintiffs’
25   participation in the legislative invocation on the basis of their religion, shortly before
26   denying Plaintiffs’ participation in the legislative invocation?” Pretrial order at pp. 11-12
27   (Issue #1); see also, e.g., Issues ##6-8 (all pertaining to the Equal Protection claim).
28

                                                    7
     Case 2:18-cv-00621-DGC Document 105 Filed 04/03/20 Page 8 of 12




 1      It would be absurd to require the parties write a pretrial order enumerating each sentence
 2   of each side’s pretrial brief, and then expound upon their contentions and objections in
 3   paragraph format. As for the City’s cited case of Patterson v. Hugest Aircraft Co., 11 F.3d
 4   948, 950 (9th Cir. 1993), that reliance is misplaced. In Patterson, the parties stipulated to
 5   a material fact, but the district court refused to find that fact because there was no proof of
 6   it. Id. This was error because, “The parties are bound by their agreement to limit the issues
 7   to be tried.” Id. (emphasis added). For Patterson to aid the City's argument, the parties
 8   would have had to stipulate that TST is not a suspect class. That didn’t happen.
 9                 2.1.4: The City does not address the substantive departure.
10      Tellingly, the City also does not address the substantive departure issue. As explained
11   by the Arlington Heights Court, “Departures from the normal procedural sequence also
12   might afford evidence that improper purposes are playing a role. Substantive departures
13   too may be relevant, particularly if the factors usually considered important by the
14   decisionmaker strongly favor a decision contrary to the one reached.” Id. at 267.
15      Here, the norm was that a three-to-five minute phone call always resulted in a prayer
16   opportunity without a special determination of the organization’s “substantial connection”
17   to Scottsdale. See Kuester deposition at 13:10-11; see also Exhibit 10 (On March 16, about
18   two months before the exclusion, the “substantial connection” policy did not exist).
19      At first, TST was granted a prayer opportunity without further inquiry after a three-to-
20   five minute phone call. But, after the outcry, there was a substantive departure. Suddenly,
21   there was a “long standing practice” which required proof of a “substantial connection”
22   and, as a result, TST’s invocation opportunity was summarily rescinded. Exhibit 12.
23   Conclusion
24      There is no ground to dispute that Plaintiffs were on the wrong side of a majoritarian
25   political process. The Court should find that strict scrutiny applies because Plaintiffs, a
26   suspect class, were subjected to a special burden not put upon other religions. That
27   Plaintiffs were initially granted the prayer opportunity without inquiry into their
28   “substantial connection,” only to have it revoked after the outcry, proves discrimination.

                                                   8
     Case 2:18-cv-00621-DGC Document 105 Filed 04/03/20 Page 9 of 12




 1      The Court should enter a new judgment which performs the strict scrutiny analysis and
 2   finds that the City failed to sustain its burden to show how the substantial connection policy
 3   is “precisely tailored to serve a compelling governmental interest.”
 4          2.2: Intermediate scrutiny applies when an enumerated constitutional
 5          right is impacted by a classification. The “substantial connection,” even
 6          assuming it is content-neutral, still impacts free speech and the right to
 7          travel.
 8      We next addressed intermediate scrutiny.         No case prohibits application of the
 9   intermediate scrutiny test in a discrimination case. See Catholic League for Religious &
10   Civil Rights v. City & Cty. of S.F., 624 F.3d 1043 (9th Cir. 2009) (en banc); Christian Sci.
11   Reading Room Jointly Maintained v. San Francisco, 784 F.2d 1010 (9th Cir. 1986).
12      In response, the City renews its spurious argument that the government can advance or
13   inhibit religious beliefs at will through the prayer selection policy because the prayer is
14   government speech. Response at p. 13. This argument runs afoul of basic constitutional
15   doctrine. E.g. Marsh v. Chambers, 463 U.S. 783, 103 S. Ct. 3330 (1983) (prohibiting the
16   prayer selection policy from being used to advance or inhibit religious beliefs), Town of
17   Greece v. Galloway, 572 U.S. 565, 134 S. Ct. 1811 (2014) (same), and Am. Legion v. Am.
18   Humanist Ass’n, 139 S. Ct. 2067, 2088 (2019) (same). It merits no further discussion.
19      The point missed by the City's response is not that the Free Speech Clause or the
20   Privileges and Immunities Clause prohibits this discrimination. Instead, the point is that
21   there is a defensible basis for the Court to apply intermediate scrutiny by analogizing
22   caselaw from these clauses.
23      Assuming the Court finds that TST was not excluded based on its religious beliefs, the
24   next possibility is that TST was excluded because TST is not based in Scottsdale. This is
25   what the City has argued all along. In that event, factually similar cases have applied
26   intermediate scrutiny. That places the burden on the City to defend the policy, and the City
27   failed to meet that burden by proffering a “substantial” interest with a “close relationship”
28   to this policy.

                                                   9
     Case 2:18-cv-00621-DGC Document 105 Filed 04/03/20 Page 10 of 12




 1   Conclusion
 2      The Court could find that intermediate scrutiny applies. If the Court does not find that
 3   religious discrimination took place, as Plaintiffs claim, then the Court might find that
 4   Plaintiffs were discriminated against, in a content-neutral manner, on the basis of their
 5   status as “non-residents” of the City. In that event intermediate scrutiny applies.
 6      Content-neutrality does not end the inquiry, it merely sets the stage for intermediate
 7   scrutiny. The City refuses to address the argument by proffering, much less proving, a
 8   “substantial reason” which bears a “close relationship” to this policy. Thus, if the Court
 9   finds intermediate scrutiny applies, the Court should amend the judgment to apply an
10   intermediate scrutiny analysis and find the City failed to carry its burden of proof.
11          2.3: The policy fails to survive even rational basis because the City never
12          advanced a legitimate public purpose behind limiting invokers to those
13          organizations in the Phoenix metro area with a “substantial” number of
14          members in the Scottsdale community.
15      Last, we addressed rational basis. The City’s proffered interest is “adding solemnity,
16   gravity, a [sic] fostering a just and peaceful public discourse.” Response at p. 15. This
17   fails for two reasons.
18      First, at no point prior to the City's response has there been any factual basis that the
19   “substantial connection” policy was created to advance the interests identified in the
20   response. This runs afoul of the rule that the Court be “careful not to attribute to the
21   government purposes which it cannot reasonably be understood to have entertained.”
22   Reading Room, 784 F.2d at 1013 (rejecting “patently make-weight” arguments concocted
23   only after the fact). To the contrary, the only evidence was that Mr. Biesemeyer was
24   brought in to address the majoritarian response objecting to TST’s equal participation.
25      Second, there is no argument for how religious groups with a “substantial number” of
26   residents and a physical location add “solemnity,” etc., but those which don’t tend to upend
27   solemnity. There has to be rational relationship between the policy and the interest. The
28

                                                  10
     Case 2:18-cv-00621-DGC Document 105 Filed 04/03/20 Page 11 of 12




 1   City offers no argument on that point. The City has offered the Court half of an excuse,
 2   which is insufficient.
 3      Instead, the City's argument lays bare that the basis of the decision begins and ends with
 4   half of one sentence from Town of Greece: “So long as the town maintains a policy of
 5   nondiscrimination, the Constitution does not require it to search beyond its borders for
 6   non-Christian prayer givers in an effort to achieve religious balancing.” Town of Greece,
 7   572 U.S. at 585-86; but see response at p. 15 (omitting the bolded language).
 8      There is only one reasonable conclusion here: the city attorney identified that sentence
 9   as a passable post-hoc explanation for why TST, and only TST, could be excluded. This
10   does not amount to a legitimate governmental interest. Romer v. Evans, 517 U.S. 620,
11   634, 116 S. Ct. 1620, 1628 (1996) (“If the constitutional conception of 'equal protection of
12   the laws' means anything, it must at the very least mean that a bare . . . desire to harm a
13   politically unpopular group cannot constitute a legitimate governmental interest.”)
14   Conclusion
15      The Court should reject the City’s proffered explanation. At no point has there been
16   any factual basis to find that Scottsdale considered “adding solemnity, gravity, a [sic]
17   fostering a just and peaceful public discourse” as a basis in creating the substantial
18   connection policy. Even if it had, there has been no showing that this policy bears any
19   rational relationship to that end. Instead, this policy was clearly borne of a bare desire to
20   harm a politically unpopular group. That is not a legitimate governmental interest.
21   3: The emails should have been admitted because they are responding
22   to emails which all the councilmembers received.
23      We also requested admission of two more emails, sent by councilmembers to their
24   constituents. Exhibits 5 and 8. In response, the City relies on a case that the Court rejected
25   as “unhelpful.” The City does not argue how the emails are nonhearsay statements by party
26   opponent. Nor does the City respond to the point that Exhibit 8 is a clear statement of
27   intent. See id. (“I want and intend to be blessed and guided by God alone.”)
28

                                                  11
     Case 2:18-cv-00621-DGC Document 105 Filed 04/03/20 Page 12 of 12




 1      Instead, the City argues that 7.2 requires this motion to have been filed within 14 days
 2   of the opinion. But Rule 7.2 is preempted by Rule 59 on these facts. Rule 59 provides a
 3   28-day deadline for postjudgment motions to reconsider, which we satisfied.
 4      Last, the City claims the motion is “utterly futile” because the Court determined that
 5   the exhibits would only have an impact if Mr. Biesemeyer admitted he saw the materials.
 6   We respectfully disagree.      Discriminatory statements from members of the City's
 7   policymaking body, made contemporaneously with the crafting of the policy, are a factor
 8   in the analysis. E.g. Washington v. Trump, 847 F.3d 1151, 1167-68 (9th Cir. 2017) and
 9   cited cases
10                                          CONCLUSION
11      WHEREFORE the Court should find Rubin applies because both this case and Rubin
12   rely on the same sentence in Marsh: Governments cannot use a prayer selection policy to
13   proselytize or to disparage. Rubin’s focus on proselytization is not meaningfully different
14   from our focus on disparagement. Rubin’s requirement of neutrality-enforcing safeguards,
15   which are absent here, is the easy button for the Court to find for Plaintiffs.
16      Otherwise, strict scrutiny should apply because TST is a suspect class who had to
17   overcome a special hurdle not put before other religions. That TST originally received the
18   invitation without reference to “substantial connection” proves a substantive departure
19   from the norm. The City failed to carry its burden to satisfy strict scrutiny.
20      Alternatively, intermediate scrutiny might apply if this is a content neutral policy that
21   only discriminates against nonresidents. The City failed to carry its burden to satisfy
22   intermediate scrutiny. Rational basis does not apply because there is no predicate to
23   determine “solemnity” was a consideration and, even then, “solemnity” bears no logical
24   relationship to a policy which facially excludes minority faiths.
25                                   CERTIFICATE OF SERVICE
26      I certify that on April 3, 2020 I electronically transmitted this document to the Clerk’s
27   Office using the CM/ECF system for filing and transmittal of a Notice of Electronic Filing
28   to the appropriate CM/ECF registrants. /s/ Stuart de Haan

                                                  12
